Title: To Alexander Hamilton from James McHenry, 16 August 1792
From: McHenry, James
To: Hamilton, Alexander



My dear Hamilton.
[Baltimore] 16 Augt. 1792

I mentioned Mr. Carroll as proper to be brought forward to oppose a man whom I expect the antifederal interest will unite in supporting in case of an opportunity. I calculate that Mr. Carrol will not succeed; but it may produce more votes in this State for some man who ought. I mean also that it should operate to detach Mr. C.l. from Mr. Jeff. whose politics have in some instances infected him. In all this however you will understand should it be an eligible line of politics, that I do not mean to be an actor. The interest you feel in it more than any other consideration would induce me to take a little trouble.
I still think Mercer will carry his election. I have been with Bishop Carrol whose friendship and intimacy I enjoy. He has much greater controul over the minds of the Roman Catholics than Charles and I believe that description of men will vote for Campbell.
Col. Smith has entered for this district. Mr. Ridgley you know also stands. Ridgley I am told is a friend to a further assumption. Saml. Smith is not. He is however a good federalist. As a merchant he will dislike any increase of duties on dry goods. He is however concerned in shipping, in a sugar house and distillery, and supplies Williams & co. contractors with dry goods for the Indian trade. Besides it would give him great pleasure to get Col. Hall into office, Mr. Robt. Smith his Brother a judge, and Robert’s father in law, Wm Smith an office of £1500 a year. On the other hand Ridgley is largely in the iron works a man of great wealth, without skill in public affairs and from habits closely connected with Chase—whom he would wish to see noticed. I in-close you a letter from Mr Perry which you will be pleased to return.
The Printer of the within paper is an ignorant young man and I am led to suspect him directed by some one unfriendly to government. His first paper contained a piece as you have seen from the national gazette. Mr. Geo. Salmon is a relation of his and will endeavour to discover the influence that directs him. Mr. Robinson a young lawyer of promising talent appears the answerer of the pieces he here extracted from the National Gazette.
Jeff. I suspect will say in reply to his having been against the constitution in France that you were for monarchy in the convention; and will take some of the features of your systems which correspond the nearest with the fiscal systems of England as a commentary upon your principles. The exposition which has been given was wanted.
Good bless and preserve you. Yours affectionately
James McHenry
I desire this letter may be disposed of as the former.
